Citation Nr: 1044834	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  09-28 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and G.B.



ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 
1970. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement to 
service connection for bilateral hearing loss and tinnitus.  
Timely appeals were noted from that decision.

A hearing on these matters was held before the undersigned 
Veterans Law Judge sitting at the RO on July 21, 2010.  A copy of 
the hearing transcript has been associated with the file.

The issues of entitlement to service connection for right ear 
hearing loss and tinnitus are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, he exhibits a left 
ear hearing loss that is related to acoustic trauma he 
experienced in service.  





CONCLUSION OF LAW

Left ear hearing loss was incurred in service.  38 U.S.C.A. §§ 
1110, 5103-5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board notes that the RO has a duty to notify and assist the 
Veteran under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  As will 
be discussed below, the Board finds that a service connection for 
left ear hearing loss is warranted; therefore, a full discussion 
of whether VA met these duties is not needed.  It is important to 
note, however, that the RO provided notice with respect to the 
initial disability rating and effective date elements of the 
claims in April 2008.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 
3.303.  If a condition noted during service is not determined to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, medical 
or lay evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims stated that "a 
Veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran has been diagnosed with severe to profound 
"sensory" hearing loss in the left ear, which he attributes in 
part to exposure to small arms fire during rifle qualifications.  
He did not exhibit a hearing loss for VA compensation purposes 
during service or at service discharge; however, the Veteran's 
DD-214 shows that he received an expert qualification on the M-
16.  During his July 2010 hearing, the Veteran testified that he 
is left handed, allowing an inference that acoustic trauma 
suffered during rifle qualification would be greater on the left 
side.  The Board thus finds that acoustic trauma to the left ear 
during service can be presumed based on the time, place and 
circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a).  

On VA examination in July 2008, the claims folder was reviewed.  
A diagnosis of mild to profound sensory hearing loss was 
rendered.  The examiner noted that the did not display a hearing 
loss for VA compensation purposes during service or at service 
discharge, despite higher auditory thresholds on discharge than 
at service entry.  In his opinion, the Veteran's hearing loss was 
"less likely related to ... military service."  

An etiology opinion was received in August 2010 from the 
Veteran's treating physician, Dr. Bromberg, a specialist in 
otolaryngology.  Dr. Bromberg noted the Veteran's exposure to 
small arms fire in service, and a current progressive high 
frequency hearing loss.  In his opinion, the Veteran's hearing 
loss "has multiple causes but certainly acoustic trauma 
contributes.  There is reasonable medical certainty that the 
acoustic trauma he experienced in the military contributes, in 
part, to his current high frequency hearing loss."  

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent to 
which they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative 
value of a medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  See Sklar v. 
Brown, 5 Vet. App. 140 (1993).

In reviewing the evidence of record, there is evidence both for 
and against the Veteran's claim.  Dr. Bromberg's opinion is 
reasonably based on medical judgment and on his treatment of the 
Veteran.  Although he did not indicate a review of the claims 
folder, the opinion was based upon conceded exposure to small 
arms fire.  Both Dr. Bromberg and the VA examiner are medical 
doctors and competent to render an opinion in this matter.  Their 
opposing conclusions are both based upon sound professional 
judgment.   Considering the circumstances of the Veteran's 
service and resolving all doubt in the Veteran's favor, the Board 
finds that his left ear hearing loss is associated with his 
period of active duty.


ORDER

Service connection for left ear hearing loss is granted.



REMAND

During his July 2010 hearing, the Veteran indicated that he was 
seen in 2001 by a private physician, Dr. Lubon, who evaluated his 
claimed auditory disorders.  Dr. Lubon's records have not been 
requested or associated with the claims folder.  Because VA is on 
notice that there are additional records that may be applicable 
to the Veteran's claim and because these records may be of use in 
deciding the claim, these records are relevant and should be 
obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization from the Veteran, contact Dr. 
Lubon and request that all records of the 
Veteran's treatment be provided for inclusion 
with the claims folder.  If such records are 
unavailable, a negative response should be 
obtained and the Veteran should be so 
notified.

2.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to the 
file since the most recent VA adjudication.  
If the issues on appeal continue to be 
denied, the Veteran and his representative 
must be provided a supplemental statement of 
the case.  The Veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.






(CONTINUED ON NEXT PAGE)
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112.  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


